IN THE SUPREME COURT OF THE STATE OF DELAWARE

  THE LIMA DELTA COMPANY,                       §
  TRIDENT AVIATION SERVICES,                    §
  LLC, And SOCIETE COMMERCIALE                  §
  ET INDUSTRIELLE KATANGAISE,                   §     No. 401, 2017
       Plaintiff Below,                         §
       Appellants,                              §
                                                §     Court Below:
                                                §     Superior Court of the
               v.                               §     State of Delaware
                                                §
  WELLS FARGO INSURANCE                         § C.A. No. N14C-02-101 JRJ CCLD
  SERVICES USA, INC.                            §
      Defendant Below,                          §
      Appellee.                                 §

                               Submitted: April 11, 2018
                                Decided: April 12, 2018

                                        ORDER

  Before VALIHURA, SEITZ and TRAYNOR Justices.

         This 12th day of April, 2018, the Court, having considered this matter on the

briefs and the oral arguments of the parties, and having concluded that the same

should be affirmed on the basis of and for the reasons assigned by the Superior Court

in its Opinion dated August 30, 2017;

         NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Court of Chancery be, and the same hereby is, AFFIRMED.

                                         BY THE COURT:

                                         /s/ Karen L. Valihura
                                         Justice